DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Abelow (US Pub. 2012/0069131) in view of Apsell (US Pub. 2003/0176968).
Regarding claim 1, Abelow discloses a mobile device communicating data one or more satellites (par.045 “Virtual Teleportals which can be on devices like cell phones, PDA, PC, laptops”, par.0615 “said TP device 1140 may include but is not limited to one or a plurality of network interfaces….for transferring data (including receiving, transmitting, broadcasting, etc.)…..directly connected to…..some examples a wireless base station”, par.0510 “satellite network 134”); 
a display for displaying a graphic user interface (GUI) that shows an image of a map (par.072 “The virtual events included elements of real events occurring in real time in real locations….background contexts for the events as experienced by participants….The participants can interact with one another while present at the events….enables participants to locate virtual events using at least one of: maps…”, par.0108 “public landmark”, par.082 “a real-time display of a separately acquire background content such as ….building… a virtual place from any arbitrary real place at which the participant is present”, par.0575 “ Teleportals may be touching to provide one panoramic view 481….Grand Canyon….digitally displayed”); 
one or more processors; and 
a non-transitory computer-readable medium comprising one or more sequences of instructions which, when executed by the one or more processors (par.013 “devices which include hardware, software”, par.066 “software to perform functions”, par.082 “processors”, par.0609), causes steps to be performed comprising: 
responsive to a touch on the GUI (fig.35A, elements 1326, 1331), sending a request signal (par.0127 “to receive communications from the user at a remote place through a communication work”) for a real-time satellite image of a region on the map to (par.072 “The virtual events included elements of real events occurring in real time in real locations….background contexts for the events as experienced by participants….The participants can interact with one another while present at the events….enables participants to locate virtual events using at least one of: maps…”, par.0108 “public landmark”, par.082 “a real-time display of a separately acquire background content such as ….building… a virtual place from any arbitrary real place at which the participant is present”, par.0575 “ Teleportals may be touching to provide one panoramic view 481….Grand Canyon….digitally displayed”);
receiving the real-time image (par.0128 “enables the electronic device to capture or present content of the alternate reality and to provide or receive the content to and from a networked device”).  
Abelow discloses the communication device connects directly a communication works such as satellite (par.0508 “satellite”) or base station (par.082, 0703).  However, Abelow fails to teach communicating with one or more satellites via a ground station.
Apsell discloses communicating with one or more satellites via a ground station (par.004 “GPS satellite information as to its location and as to said locally sensed data, and such information is relayed from the data satellite to a ground station”, par.019 “a locator map up on the screen …..virtually real time”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Abelow with the above teaching of Apsell in order to provide widely geographically dispersed wireless data communication and Internet facilities as suggested by Apsell (par.010).
Regarding claim 2, the modified Abelow discloses the request signal includes information of global positioning system (GPS) coordinates of the mobile device, GPS (Abelow, par.0703, par.1091 “GPS coordinates”), and an identification (ID) of a user of the mobile device (Abelow, par.070 “One or more of the presence management facilities receives state information from device and identities used by a participant”).  
Regarding claims 3 and 6, the modified Abelow discloses displaying a GUI component (par.0951 “GUI interface component”) that allows a user to set a ground resolution of the real-time satellite image, wherein the request signal includes information of the ground resolution (Abelow par.0613 “resizing, in some examples resolution”).
Regarding claim 4, Abelow discloses a mobile device for communicating data with one or more satellites (par.045 “Virtual Teleportals which can be on devices like cell phones, PDA, PC, laptops”, par.0615 “said TP device 1140 may include but is not limited to one or a plurality of network interfaces….for transferring data (including receiving, transmitting, broadcasting, etc.)…..directly connected to…..some examples a wireless base station”, par.0509 “satellite network 134”); 
a display for displaying a graphic user interface (GUI) that shows an image of a map (par.072 “The virtual events included elements of real events occurring in real time in real locations….background contexts for the events as experienced by participants….The participants can interact with one another while present at the events….enables participants to locate virtual events using at least one of: maps…”, par.0108 “public landmark”, par.082 “a real-time display of a separately acquire background content such as ….building… a virtual place from any arbitrary real place at which the participant is present”, par.0575 “ Teleportals may be touching to provide one panoramic view 481….Grand Canyon….digitally displayed”, par.0703 “GPS….Google streetview…augmented maps that identify places”); 
one or more processors; and 
a non-transitory computer-readable medium comprising one or more sequences of instructions which, when executed by the one or more processors (par.013 “devices which include hardware, software”, par.066 “software to perform functions”, par.082 “processors”, par.0609), causes steps to be performed comprising: 
display a GUI component (par.0951 “GUI interface components”) that allows a user to set a time window (fig.50B elements 1515, 1516) during which a satellite image of a region on the map is to be acquired by one or more satellites (fig.50B elements 1515, 1516, par.0703 “GPS….Google streetview…augmented maps that identify places”);
responsive to a touch on the GUI (fig.35A, elements 1326, 1331), sending a request signal (par.0127 “to receive communications from the user at a remote place through a communication work”) for a real-time satellite image of a region on the map (par.0127 “at a local place…to receive communications from the user at a remote place thorough a communications network”, par.082 “a real-time presence of a remote person, a real-time display of a separately acquired background such as a place”, par.0703 “Geographic Position System….augmented maps”) taken during the time window (par.0832 “enter one or a plurality of specific dates(s) and time(s)”); and 
receiving the satellite image (par.0128 “enables the electronic device to capture or present content of the alternate reality and to provide or receive the content to and from a networked device”); and 
displaying the satellite image on the display (par.082 “a real-time display of a separately acquire background content such as ….building… a virtual place from any arbitrary real place at which the participant is present”, par.0575 “ Teleportals may be touching to provide one panoramic view 481….Grand Canyon….digitally displayed”, par.0703 “GPS….Google streetview…augmented maps that identify places”).
Abelow discloses the communication device connects directly a communication works such as satellite (par.0508 “satellite”) or base station (par.082, 0703).  However, Abelow fails to teach communicating with one or more satellites via a ground station.
Apsell discloses communicating with one or more satellites via a ground station (par.004 “GPS satellite information as to its location and as to said locally sensed data, and such information is relayed from the data satellite to a ground station”, par.019 “a locator map up on the screen …..virtually real time”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Abelow with the above teaching of Apsell in order to provide widely geographically dispersed wireless data communication and Internet facilities as suggested by Apsell (par.010).

Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642